IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20170
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICARDO GARZA-CARDENAS,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-614-1
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ricardo Garza-Cardenas appeals his conviction for illegal

reentry after deportation.    8 U.S.C. § 1326.   Garza-Cardenas

contends that the district court erred in not suppressing

evidence of his deportation because his underlying deportation

proceedings violated his right to due process.     Garza-Cardenas

concedes that the only issue raised in this appeal is foreclosed

by our decision in United States v. Benitez-Villafuerte, 186 F.3d

651, 659-60 (5th Cir. 1999), cert. denied, 528 U.S. 1097 (2000).

The decision of the district court therefore is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.